Citation Nr: 0407209	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1987 to February 1990 and from January 1991 to March 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila.  The veteran testified at a hearing 
before the undersigned in September 2003.  A transcript of 
the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case; however, it appears that the veteran was never notified 
of the VCAA as it pertains to this claim for an increased 
rating for bilateral hearing loss.  As the claim is being 
remanded anyway for the development requested below, the 
opportunity presents itself for correction of any technical 
notice deficiencies.  

At a personal hearing before the undersigned in September 
2003, the veteran asserted that his hearing loss has 
increased in severity since his last VA audiological 
evaluation in February 2000.  In light of the allegations of 
increased disability and the amount of time since the last 
evaluation of this disability, another VA examination is 
indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, implementing regulations, and any 
other applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
he needs to establish his claim, the 
controlling law and regulations, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development, and that he should submit 
everything relating to his claim.  

2.  The RO should obtain complete copies 
of any private or VA clinical records 
(not already associated with the claims 
file) of any treatment the veteran has 
received for his bilateral hearing loss 
since February 2000.  He should assist in 
this matter by identifying all sources of 
treatment and providing any necessary 
releases.  

3.  The RO should then arrange for the 
veteran to be afforded an audiological 
evaluation (with audiometric studies) to 
determine the current severity of his 
hearing loss.  The veteran's claims 
folder must be available to the examiner 
for review in connection with the 
examination.  The examiner should explain 
the rationale for any opinion given.

4.  The RO should then re-adjudicate the 
claim in light of all evidence added to 
the record since their last previous 
review.  If the benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

